SUGGESTIONS AND RECOMMENDATIONS OF THE COURT.
A petition having been filed in this Court by the Montana Bar Association, through a committee of said Association duly and regularly appointed, and acting pursuant to a resolution unanimously adopted by the Montana Bar Association, praying that this Court, together with the District Courts of the seventeen judicial districts of the State of Montana participate with the Montana Bar Association in the observance of a Citizenship Day.
And this Court having duly considered said petition, and having set a hearing thereon for December 18, 1939, in this Court, and at said time and place there having appeared Messrs. George W. Farr, Lester H. Loble, Julius Wuerthner and A.F. Lamey of the Montana Bar Association, who, on behalf of said Association presented said petition by oral argument to this Court and set forth its proposed plan in furtherance of said petition, and advised the Court that observance of Citizenship is a fitting field for the voluntary participation of the Montana Bar Association, in collaboration with this Court and the District Courts of this state, and advised that it is desirable, proper and necessary that a time be suggested during each year when citizenship be commemorated; that on that day appropriate observations and celebration be had, preceded by instruction and dissemination of information on our form of government and the duties of Citizenship, such course of instruction to be supplied by the members of the Montana Bar Association in their respective counties, under the supervision of this Court and the District Courts of the several districts. *Page 615 
And this Court believing that the members of the Bar are, perforce, students of government and possessed of knowledge and information as to our form of government, and the various functions thereof, and that their offer, through the Montana Bar Association to serve gratuitously in instructing new citizens, should be availed of, and that such offer, on behalf of the Bar, displays high purpose and devotion.
Now, THEREFORE, upon the suggestion of the Montana Bar Association it is recommended that in furtherance of said program, that said Montana Bar Association designate the following District Judges as Chairman or Co-chairman, as the case may be, in charge of its program in the various counties, to-wit:
First Judicial District, Counties of Lewis and Clark and Broadwater, Hon. A.J. Horsky and Hon. George W. Padbury, Jr., Co-chairmen.
Second Judicial District, County of Silver Bow, Hon. Timothy E. Downey and Hon. Jeremiah J. Lynch, Co-chairmen.
Third Judicial District, Counties of Deer Lodge, Granite, and Powell, Hon. R.E. McHugh, Chairman.
Fourth Judicial District, Counties of Lake, Mineral, Missoula, Ravalli and Sanders, Hon. Albert Besancon and Hon. C.E. Comer, Co-chairmen.
Fifth Judicial District, Counties of Beaverhead, Jefferson and Madison, Hon. Henry G. Rodgers, Chairman.
Sixth Judicial District, Counties of Gallatin, Park and Sweetgrass, Hon. Benjamin E. Berg, Chairman.
Seventh Judicial District, Counties of Dawson, McCone, Richland and Wibaux, Hon. Frank P. Leiper, Chairman.
Eighth Judicial District, Counties of Cascade and Choteau, Hon. Harry H. Ewing and Hon. C.F. Holt, Co-chairmen.
Ninth Judicial District, Counties of Glacier, Pondera, Teton and Toole, Hon. R.M. Hattersley, Chairman.
Tenth Judicial District, Counties of Fergus, Judith Basin and Petroleum, Hon. Stewart McConochie, Chairman. *Page 616 
Eleventh Judicial District, Counties of Flathead and Lincoln, Hon. J.E. Rockwood, Chairman.
Twelfth Judicial District, Counties of Blaine, Hill and Liberty, Hon. Chas. B. Elwell, Chairman.
Thirteenth Judicial District, Counties of Big Horn, Carbon, Stillwater, Treasure and Yellowstone, Hon. Ben Harwood and Hon. Guy C. Derry, Co-chairmen.
Fourteenth Judicial District, Counties of Golden Valley, Meagher, Musselshell and Wheatland, Hon. W.C. Husband, Chairman.
Fifteenth Judicial District, Counties of Daniels, Roosevelt and Sheridan, Hon. Vernon Hoven, Chairman.
Sixteenth Judicial District, Counties of Carter, Custer, Fallon, Garfield, Powder River, Prairie and Rosebud, Hon. S.D. McKinnon and Hon. Rudolph Nelstead, Co-chairmen.
Seventeenth Judicial District, Counties of Phillips and Valley, Hon. John Hurly, Chairman.
Further acting upon the suggestions of the Montana Bar Association, it is advised that the individual members of this Court are ready and willing to assist the Montana Bar Association in its program to the end that the purposes recited in the petition be accomplished.
FURTHER, it is suggested that the time for holding said Citizenship Week be during Constitution Week, in the month of September, of each and every year.
DATED this 29th day of April, 1940.
                                    HOWARD A. JOHNSON, Chief Justice.
Concurred in by ASSOCIATE JUSTICES CLAUDE F. MORRIS, ALBERT H. ANGSTMAN, LEIF ERICKSON and RALPH L. ARNOLD.
 *Page 1